DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 01/18/2021 has been entered.  Claims 1-31 are pending in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 4, the term “the identification” lacks antecedent basis.
Claims 19-31 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2021/0211247) hereinafter Wang in view of Kuchi et al (US 2018/0019899) hereinafter Kuchi.
	Regarding claim 1, Wang discloses a method for wireless communications by a base station (BS) (see [0003]), comprising: adaptively selecting a modulo base for a data stream for at least one user equipment (UE) in a transmission to one or more UEs, wherein the modulo base is selected based on one or more parameters (see [0007], [0011]); transmitting a signal for at least one UE of the one or more UEs to identify the selected modulo base (see Abstract; [0013], [0038], [0040]) and performing the transmission to the one or more UEs (see [0006], [0007], [0033]).  Wang fails to explicitly disclose at least one user equipment (UE) in a transmission to one or more UEs.
	Kuchi discloses at least one user equipment (UE) in a transmission to one or more UEs (see Abstract, [0007], [0014]).  It would have been obvious to one of ordinary skill in the art before the failing date of the claimed invention to estimat an uplink (UL) CSI for each UE antenna port.

interference between at least two UEs (see [0033],[0034]); and performing a modulo operation to return the perturbed symbol to the original constellation (see Abstract, [0009], [0013]).
Regarding claim 3, Kuchi discloses wherein the one or more parameters comprises at least one of: a modulation order of the data stream of the at least one UE, a signal-to-noise-ratio of the at least one UE, or a signal-to-noise-plus-interference ratio of the at least one UE, or accuracy of channel state information (CSI) of the one or more UEs obtained by the BS (see Abstract, [0007], [0014]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2021/0211247) hereinafter Wang
Regarding claim 18, Wang discloses a method for wireless communications by a user equipment (UE) (see [0037]), comprising: receiving a transmission from a base station (BS) comprising one or more data streams for the UE (see [0006]); receiving a signal from the BS for the identification of a modulo base applied to at least one of the one or more data streams (see [0006]), [0008, [0012]); determining the modulo base for at least one of the one or more data streams based on the signal; and decoding the at least one data stream using the modulo base (see [0013], [0067]).
Regarding claim 19, Wang discloses wherein the decoding comprises: performing a modulo operation to the received transmission (see Abstract, [0034], [0035]).
Regarding claim 20, Wang discloses providing an indication to the BS of a capability of the UE for performing a modulo operation (see [0054], [0070]).
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeng et al (US 2015/0155966) disclose an open-loop link adaption adjusting method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
January 7, 2022